IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-31371
                          Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

SHEILA WALLEN HEARD, also known as Sheila Clemons, also
known as Joan A. Hynes, also known as Charlene Ourso, also
know as Jill Marie Heavey,

                                            Defendant-Appellant.

                           - - - - - - - - - -
             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                        USDC No. 95-CR-370-ALL-D
                           - - - - - - - - - -
                             August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Sheila Wallen Heard appeals her sentence for conspiracy and

possession of stolen mail, arguing that the district court

committed plain error in upwardly departing from the guideline

range pursuant to U.S.S.G. § 4A1.3.     She argues that the district

court did not adequately discuss or consider lesser, incremental

sentences.     This argument lacks merit.   See United States v.

Lambert, 984 F.2d 658, 662-63 (5th Cir. 1993)(en banc).     The

record reveals that the district court provided acceptable

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-31371
                                -2-

reasons for the departure and that the departure was reasonable.

Id.; United States v. Ashburn, 38 F.3d 803, 807 (5th Cir.

1994)(en banc).   There is no plain error in Heard’s sentence.

     AFFIRMED.